Title: To George Washington from Thomas Newton, Jr., 28 September 1792
From: Newton, Thomas Jr.
To: Washington, George



Sir
Norfolk [Va.] Sept. 28th 1792

By request of Tench Coxe Esqr. I beg leave to inform you of the persons who, have offerd as keepers of the Light house[.] Capt. William Lewis of Fredricksburg, Capt. Leml Cornick of Princess Ann, Mr James of the same place & a Mr Thos Herbert are all that I have known. Capt. Lewis & Capt. Cornick are men that I am well acquainted with and proper persons to take charge of so great a trust. Capt. Lewis I beleive you are acquainted, with, his character. Capt. Cornick is a man of repute & property & has conducted himself with great propriety as commissr of Wrecks, is well acquainted with the Coast & vessels & I have no doubt but either of these wou’d give general satisfaction. Mr James is reputed an honest man but I beleive not able to make such observations as may be necessary. Mr Herbert I cannot recommend as a fit person. Mr Coxe mentiond a Mr Jno. W. Johnson, I am totally unacquainted with the Gentleman, but think seafaring men are the most proper for the service. The situation of the Light house is dreary & disagreeable, the Sea & bay on one side & a desart on the other & when the wind blows fresh the sand drifts in such a manner that one is almost blinded by it, no inhabitant within four five miles of the Light house no garden Spot near it & no comforts, but in the fishing seasons, deer are plenty in the desart but hard to get at. Under these circumstances I am of opinion that four hundred Dollars is not too great a compensation for a good man to keep it. Mr Coxe mentiond if the keeper was a man of decernment he might be able to check illicit practices, the situation is such, that a man well acquainted with vessels & their customs, might probably give such information, as woud be highly useful to the Revenue officers & be a means of detecting frauds. I expect this night the Light house will be finished & ready to be lit up, but judge some public information shou’d be given before a permanent light is fixed. I have prepared the minds of the Seamen that is nearly done & that a light might be soon expected in it. I inclose a letter to Mr Coxe wherein I have

given every information that I am acquainted of & have only to observe that Mr McComb merits much in executing the work & running a wall to secure the Light & Dwelling houses, the price of which he leaves to be determind by you, the season was so far advanced that there was no time to be lost in executing it & if it had been left to another year it woud have cost double the sum to have done it. I am respectfully Yr Obt Servt

Thos Newton Jr


Since writing the above Capt. Robt Baron a good man has also proposed himself for a keeper & I have heard that Mr Johson is a serious steady man.

